Citation Nr: 1710180	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to a combined evaluation in excess of 40 percent for the disabilities of cervical strain and lumbosacral strain.

3.  Entitlement to an increased evaluation of cervical strain with degenerative disease, rated at 20 percent disabling prior to September 22, 2014.

4.  Entitlement to an increased evaluation of cervical strain with degenerative disease, rated at 30 percent disabling from September 22, 2014.

5.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain with wedge deformities of the thoracic spine.

(The issue of whether a July 4, 1978 Board decision was clearly and unmistakably erroneous (CUE) in denying service connection for a thoracolumbar spine disability is the subject of another decision issued today under a separate docket number.)


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1971 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2014 rating decisions.  

The June 2010 decision granted service connection for cervical and thoracolumbar spine disabilities, the Veteran filed appeals as to the initial evaluations assigned.  The June 2010 rating decision also denied service connection for a bilateral shoulder disability.

The Veteran filed a notice of disagreement in April 2015 with a September 2014 rating decision that denied a combined evaluation in excess of 40 percent for the disabilities of cervical spine strain and lumbosacral strain.  

The Veteran also filed an April 2011 motion that a July 4, 1978 Board decision was clearly and unmistakably erroneous (CUE) in denying service connection for a thoracolumbar spine disability which will be addressed in a separate decision.

The issues of entitlement to increased ratings for cervical and thoracolumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claimed bilateral shoulder disability was found by April 2010 and September 2014 VA examinations to be associated with his motor vehicle collision in service that resulted in chronic supraspinatus/trapezius myofascial pain syndrome.

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral shoulder chronic supraspinatus/trapezius myofascial pain syndrome have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the action taken hereinbelow constitutes the full benefits sought on appeal, further discussion of VCAA is not necessary at this time.  

Law and Regulations

Veterans are entitled to disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Analysis - Service Connection - Bilateral shoulder disability

The service treatment records indicate the Veteran suffered in-service injury in January 1974 from a motor vehicle collision.  See January 1974 Service treatment note.  

An April 2010 VA examiner opined that the Veteran manifested a current disability myofascial pain syndrome that is related to injury from the motor vehicle collision he sustained in service.  The April 2010 VA examiner noted that the Veteran did not manifest a bilateral shoulder joint disability, but rather a chronic strain of the shoulder muscles.  See VA examination dated April 2010.

The Board also notes that a September 2014 VA examiner opined that the Veteran manifests a chronic supraspinatus/trapezius myofascial pain syndrome as a result of a whiplash injury he sustained in service.  In support of their opinion, the examiner noted the Veteran has complained of symptoms of pain and limitation of motion of both shoulders since the motor vehicle collision and resultant whiplash injury in service.  See VA examination dated September 2014.  

In support of his claim, the Veteran has submitted private treatment records for bilateral shoulder pain following separation from service.  See Medical record summary received November 2009.  In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds that the April 2010 and September 2014 VA examinations are the most probative evidence of record and are consistent with the Veteran's reports of in-service injury and the incurrence of bilateral shoulder pathology.  The Board notes that the Veteran has consistently complained of bilateral shoulder pain and the competent medical evidence of record indicates that he manifests a chronic supraspinatus/trapezius myofascial pain syndrome as a result of a whiplash injury he sustained in service.   While the April 2010 and September 2014 VA examiners found that the Veteran's orthopedic shoulder disabilities were not related to his service or service-connected disabilities, the examiner's consistently found a relationship between chronic muscle disabilities, chronic supraspinatus/trapezius myofascial pain syndrome, and in-service injury.  
The Board notes there are no medical opinions that weigh against a finding that the Veteran manifests chronic bilateral shoulder muscle disabilities, chronic supraspinatus/trapezius myofascial pain syndrome that is due to in-service injury.  

Accordingly, the Board finds that the criteria for service connection for chronic bilateral supraspinatus/trapezius myofascial pain syndrome have been met.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for right shoulder chronic supraspinatus/trapezius myofascial pain syndrome is granted.

Service connection for left shoulder chronic supraspinatus/trapezius myofascial pain syndrome is granted.


REMAND

Increased Ratings and Higher Combined Evaluation

The Veteran is currently in receipt of a combined disability rating of 40 percent from September 30, 2009.  In accordance with the applicable VA regulations, his service-connected disabilities are evaluated according to the Rating Schedule and the evaluations are then combined under the Combined Ratings Table set forth at 38 C.F.R. § 4.25 (2016).  See 38 U.S.C.A. §§ 1155 and 1157 (West 2014).  

The Board finds that the Veteran's claim for higher combined evaluation is inextricably intertwined with his claims for increased ratings, as an award for these disabilities could potentially affect his combined overall rating.  As such, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In June 2014, the Board remanded the appeal in order for the Veteran's Social Security Administration (SSA) records to be obtained.  However, there is no indication of record that the RO made such request, nor are the SSA records of record.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Veteran receives treatment for his service-connected disabilities from VA and these records and the SSA records are potentially relevant to the Veteran's claim.  38 C.F.R. § 3.159 (c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran provided a September 2016 statement that his cervical and thoracolumbar spine disabilities have increased in severity since he was last examined by VA in September 2014.  The Board finds that an additional VA examination is warranted to ascertain the nature and severity of the Veteran's cervical and thoracolumbar spine disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA medical records, to include records from the VA facilities in Fox Valley and Milwaukee, Wisconsin.

2.  The AOJ should take all indicated action to contact SSA for the purpose of obtaining copies of all decisions and records that pertain to the Veteran's claim for disability benefits from that agency.  

Any notice from SSA that these records are not available should be also noted in the Veteran's claims folder.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and severity of his service-connected cervical and thoracolumbar spine disabilities. 

The claims file, to include any electronic records housed in Virtual VA and/or VBMS, must be made available to and be reviewed by the examiner in conjunction with the examination.  

In addition, the examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion (i.e., the extent of his pain-free motion).  The examiner should also describe the functional effects of the Veteran's disability, including on his occupational functioning and daily activities.  A complete rationale should be given for all opinions and conclusions expressed.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last Supplemental Statement of the Case.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


